Rule 103. Rulings on Evidence(a) Preserving a Claim of Error. A party may claim error in a ruling to admit or exclude evidence only  if the error affects a substantial right of the party and: (1) if the ruling admits evidence, a party, on the record: (A) timely objects or moves to strike; and (B) states the specific ground, unless it was apparent from the context; or (2) if  the ruling excludes evidence, a party informs the court of its  substance by an offer of proof, unless the substance was apparent from  the context. (b) Not Needing to Renew an Objection or Offer of Proof. Once the court rules definitively on the record — either before or at  trial — a party need not renew an objection or offer of proof to  preserve a claim of error for appeal. (c) Court’s Statement About the Ruling; Directing an Offer of Proof. The court may make any statement about the character or form of the  evidence, the objection made, and the ruling. The court may direct that  an offer of proof be made in question-and-answer form. (d) Preventing the Jury from Hearing Inadmissible Evidence. To the extent practicable, the court must conduct a jury trial so  that inadmissible evidence is not suggested to the jury by any means. (e) Taking Notice of Plain Error. A court may take notice of a plain error affecting a substantial right, even if the claim of error was not properly preserved. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1930; Apr. 17, 2000, eff. Dec. 1, 2000; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules Subdivision (a) states the law as generally accepted today. Rulings on evidence cannot  be assigned as error unless (1) a substantial right is affected, and (2)  the nature of the error was called to the attention of the judge, so as  to alert him to the proper course of action and enable opposing counsel  to take proper corrective measures. The objection and the offer of  proof are the techniques for accomplishing these objectives. For similar  provisions see Uniform Rules 4 and 5; California Evidence Code §§353  and 354; Kansas Code of Civil Procedure §§60–404 and 60–405. The rule  does not purport to change the law with respect to harmless error. See 28 U.S.C. §2111,  F.R.Civ.P. 61, F.R.Crim.P. 52, and decisions construing them. The  status of constitutional error as harmless or not is treated in Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), reh. denied id. 987, 87 S.Ct. 1283, 18 L.Ed.2d 241. Subdivision (b). The first sentence is the third sentence of Rule 43(c) of the Federal Rules of Civil Procedure virtually verbatim. Its purpose is to reproduce for an appellate court,  insofar as possible, a true reflection of what occurred in the trial  court. The second sentence is in part derived from the final sentence of  Rule 43(c). It is designed to resolve doubts as to what testimony the  witness would have in fact given, and, in nonjury cases, to provide the  appellate court with material for a possible final disposition of the  case in the event of reversal of a ruling which excluded evidence. See 5  Moore's Federal Practice §43.11 (2d ed. 1968). Application is made  discretionary in view of the practical impossibility of formulating a  satisfactory rule in mandatory terms. Subdivision (c).  This subdivision proceeds on the supposition that a ruling which  excludes evidence in a jury case is likely to be a pointless procedure  if the excluded evidence nevertheless comes to the attention of the  jury. Bruton v. United States, 389 U.S. 818, 88 S.Ct. 126, L.Ed.2d 70 (1968). Rule 43(c) of the Federal Rules of Civil Procedure provides: “The court may require the offer to be made out of the hearing of the jury.” In re McConnell, 370 U.S. 230, 82 S.Ct. 1288, 8 L.Ed.2d 434 (1962), left some doubt whether questions on  which an offer is based must first be asked in the presence of the jury.  The subdivision answers in the negative. The judge can foreclose a  particular line of testimony and counsel can protect his record without a  series of questions before the jury, designed at best to waste time and  at worst “to waft into the jury box” the very matter sought to be  excluded. Subdivision (d). This  wording of the plain error principle is from Rule 52(b) of the Federal  Rules of Criminal Procedure. While judicial unwillingness to be  constructed by mechanical breakdowns of the adversary system has been  more pronounced in criminal cases, there is no scarcity of decisions to  the same effect in civil cases. In general, see Campbell, Extent to  Which Courts of Review Will Consider Questions Not Properly Raised and  Preserved, 7 Wis.L.Rev. 91, 160 (1932); Vestal, Sua Sponte Consideration  in Appellate Review, 27 Fordham L.Rev. 477 (1958–59); 64 Harv.L.Rev.  652 (1951). In the nature of things the application of the plain error  rule will be more likely with respect to the admission of evidence than  to exclusion, since failure to comply with normal requirements of offers  of proof is likely to produce a record which simply does not disclose  the error. Committee Notes on Rules—2000 Amendment The amendment applies to all rulings on evidence whether they occur at or before trial, including so-called “ in limine ” rulings. One of the most difficult questions arising from in limine and other evidentiary rulings is whether a losing party must renew an  objection or offer of proof when the evidence is or would be offered at  trial, in order to preserve a claim of error on appeal. Courts have  taken differing approaches to this question. Some courts have held that a  renewal at the time the evidence is to be offered at trial is always  required. See, e.g., Collins v. Wayne Corp., 621 F.2d 777 (5th Cir. 1980). Some courts have taken a more flexible approach,  holding that renewal is not required if the issue decided is one that  (1) was fairly presented to the trial court for an initial ruling, (2)  may be decided as a final matter before the evidence is actually  offered, and (3) was ruled on definitively by the trial judge. See, e.g., Rosenfeld v. Basquiat, 78 F.3d 84 (2d Cir. 1996) (admissibility of former testimony under the Dead Man's  Statute; renewal not required). Other courts have distinguished between  objections to evidence, which must be renewed when evidence is offered,  and offers of proof, which need not be renewed after a definitive  determination is made that the evidence is inadmissible. See, e.g., Fusco v. General Motors Corp., 11 F.3d 259 (1st Cir. 1993). Another court, aware of this Committee's proposed amendment, has adopted its approach. Wilson v. Williams, 182 F.3d 562 (7th Cir. 1999) (en banc). Differing views on this question create  uncertainty for litigants and unnecessary work for the appellate courts. The  amendment provides that a claim of error with respect to a definitive  ruling is preserved for review when the party has otherwise satisfied  the objection or offer of proof requirements of Rule 103(a). When the  ruling is definitive, a renewed objection or offer of proof at the time  the evidence is to be offered is more a formalism than a necessity. See Fed.R.Civ.P. 46 (formal exceptions unnecessary); Fed.R.Cr.P.51 (same); United States v. Mejia-Alarcon, 995 F.2d 982,  986 (10th Cir. 1993) (“Requiring a party to review an objection when  the district court has issued a definitive ruling on a matter that can  be fairly decided before trial would be in the nature of a formal  exception and therefore unnecessary.”). On the other hand, when the  trial court appears to have reserved its ruling or to have indicated  that the ruling is provisional, it makes sense to require the party to  bring the issue to the court's attention subsequently. See, e.g., United States v. Vest, 116 F.3d 1179, 1188 (7th Cir. 1997) (where the trial court ruled in limine that testimony from defense witnesses could not be admitted, but  allowed the defendant to seek leave at trial to call the witnesses  should their testimony turn out to be relevant, the defendant's failure  to seek such leave at trial meant that it was “too late to reopen the  issue now on appeal”); United States v. Valenti, 60 F.3d 941 (2d Cir. 1995) (failure to proffer evidence at trial waives any claim  of error where the trial judge had stated that he would reserve judgment  on the in limine motion until he had heard the trial evidence). The amendment imposes the obligation on counsel to clarify whether an in limine or other evidentiary ruling is definitive when there is doubt on that point. See, e.g., Walden v. Georgia-Pacific Corp., 126 F.3d 506,  520 (3d Cir. 1997) (although “the district court told plaintiffs’  counsel not to reargue every ruling, it did not countermand its clear  opening statement that all of its rulings were tentative, and counsel  never requested clarification, as he might have done.”). Even  where the court's ruling is definitive, nothing in the amendment  prohibits the court from revisiting its decision when the evidence is to  be offered. If the court changes its initial ruling, or if the opposing  party violates the terms of the initial ruling, objection must be made  when the evidence is offered to preserve the claim of error for appeal.  The error, if any, in such a situation occurs only when the evidence is  offered and admitted. United States Aviation Underwriters, Inc. v. Olympia Wings, Inc., 896 F.2d 949, 956 (5th Cir. 1990) (“objection is required to preserve error when an opponent, or the court itself, violates a motion in limine that was granted”); United States v. Roenigk, 810 F.2d 809 (8th Cir. 1987) (claim of error was not preserved where the defendant  failed to object at trial to secure the benefit of a favorable advance  ruling). A definitive advance ruling is  reviewed in light of the facts and circumstances before the trial court  at the time of the ruling. If the relevant facts and circumstances  change materially after the advance ruling has been made, those facts  and circumstances cannot be relied upon on appeal unless they have been  brought to the attention of the trial court by way of a renewed, and  timely, objection, offer of proof, or motion to strike. See Old Chief v. United States, 519 U.S. 172, 182,  n.6 (1997) (“It is important that a reviewing court evaluate the trial  court's decision from its perspective when it had to rule and not  indulge in review by hindsight.”). Similarly, if the court decides in an  advance ruling that proffered evidence is admissible subject to the  eventual introduction by the proponent of a foundation for the evidence,  and that foundation is never provided, the opponent cannot claim error  based on the failure to establish the foundation unless the opponent  calls that failure to the court's attention by a timely motion to strike  or other suitable motion. See Huddleston v. United States, 485 U.S. 681, 690, n.7 (1988) (“It is, of course, not the responsibility of the judge sua sponte to ensure that the foundation evidence is offered; the objector must  move to strike the evidence if at the close of the trial the offeror has  failed to satisfy the condition.”). Nothing in the amendment is intended to affect the provisions of Fed.R.Civ.P. 72 (a) or 28 U.S.C. §636(b)(1) pertaining to nondispositive pretrial rulings by magistrate judges in  proceedings that are not before a magistrate judge by consent of the  parties. Fed.R.Civ.P. 72 (a)  provides that a party who fails to file a written objection to a  magistrate judge's nondispositive order within ten days of receiving a  copy “may not thereafter assign as error a defect” in the order. 28 U.S.C. §636(b)(1) provides that any party “may serve and file written objections to such  proposed findings and recommendations as provided by rules of court”  within ten days of receiving a copy of the order. Several courts have  held that a party must comply with this statutory provision in order to  preserve a claim of error. See, e.g., Wells v. Shriners Hospital, 109 F.3d 198,  200 (4th Cir. 1997) (“[i]n this circuit, as in others, a party ‘may’  file objections within ten days or he may not, as he chooses, but he  ‘shall’ do so if he wishes further consideration.”). When Fed.R.Civ.P. 72 (a) or 28 U.S.C. §636(b)(1) is operative, its requirement must be satisfied in order for a party to  preserve a claim of error on appeal, even where Evidence Rule 103(a)  would not require a subsequent objection or offer of proof. Nothing in the amendment is intended to affect the rule set forth in Luce v. United States, 469 U.S. 38 (1984),  and its progeny. The amendment provides that an objection or offer of  proof need not be renewed to preserve a claim of error with respect to a  definitive pretrial ruling. Luce answers affirmatively a  separate question: whether a criminal defendant must testify at trial in  order to preserve a claim of error predicated upon a trial court's  decision to admit the defendant's prior convictions for impeachment. The Luce principle has been extended by many lower courts to other situations. See United States v. DiMatteo, 759 F.2d 831 (11th Cir. 1985) (applying Luce where the defendant's witness would be impeached with evidence offered under Rule 608). See also United States v. Goldman, 41 F.3d 785, 788 (1st Cir. 1994) (“Although Luce involved impeachment by conviction under Rule 609, the reasons given by  the Supreme Court for requiring the defendant to testify apply with  full force to the kind of Rule 403 and 404 objections that are advanced  by Goldman in this case.”); Palmieri v. DeFaria, 88 F.3d 136 (2d Cir. 1996) (where the plaintiff decided to take an adverse judgment  rather than challenge an advance ruling by putting on evidence at  trial, the in limine ruling would not be reviewed on appeal); United States v. Ortiz, 857 F.2d 900 (2d Cir. 1988) (where uncharged misconduct is ruled admissible if the  defendant pursues a certain defense, the defendant must actually pursue  that defense at trial in order to preserve a claim of error on appeal); United States v. Bond, 87 F.3d 695 (5th Cir. 1996) (where the trial court rules in limine that the defendant would waive his fifth amendment privilege were he to  testify, the defendant must take the stand and testify in order to  challenge that ruling on appeal). The  amendment does not purport to answer whether a party who objects to  evidence that the court finds admissible in a definitive ruling, and who  then offers the evidence to “remove the sting” of its anticipated  prejudicial effect, thereby waives the right to appeal the trial court's  ruling. See, e.g., United States v. Fisher, 106 F.3d 622 (5th Cir. 1997) (where the trial judge ruled in limine that the government could use a prior conviction to impeach the  defendant if he testified, the defendant did not waive his right to  appeal by introducing the conviction on direct examination); Judd v. Rodman, 105 F.3d 1339 (11th Cir. 1997) (an objection made in limine is sufficient to preserve a claim of error when the movant, as a matter  of trial strategy, presents the objectionable evidence herself on  direct examination to minimize its prejudicial effect); Gill v. Thomas, 83 F.3d 537,  540 (1st Cir. 1996) (“by offering the misdemeanor evidence himself,  Gill waived his opportunity to object and thus did not preserve the  issue for appeal”); United States v. Williams, 939 F.2d 721 (9th Cir. 1991) (objection to impeachment evidence was waived where the defendant was impeached on direct examination). GAP Report—Proposed Amendment to Rule 103(a). The Committee made the following changes to the published draft of the proposed amendment to Evidence Rule 103(a): 1.  A minor stylistic change was made in the text, in accordance with the  suggestion of the Style Subcommittee of the Standing Committee on Rules  of Practice and Procedure. 2. The second  sentence of the amended portion of the published draft was deleted, and  the Committee Note was amended to reflect the fact that nothing in the  amendment is intended to affect the rule of Luce v. United States. 3. The Committee Note was updated to include cases decided after the proposed amendment was issued for public comment. 4.  The Committee Note was amended to include a reference to a Civil Rule  and a statute requiring objections to certain Magistrate Judge rulings  to be made to the District Court. 5. The  Committee Note was revised to clarify that an advance ruling does not  encompass subsequent developments at trial that might be the subject of  an appeal. Committee Notes on Rules—2011 Amendment The  language of Rule 103 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.